DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant's amendment to the claims, filed on June 17th, 2022, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on June 17th, 2022 is acknowledged and isanswered as follows. 
Applicant's arguments, see pgs. 3-5, with respect to the rejections of claims 1-10 and 14-19 under 35 U.S.C 102 (a)(1) and/or 35 U.S.C 103(a) have been considered but are moot in view of the new ground(s) of rejection. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-10, 14-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MIYAKE et al. (Pub. No.: US 2016/0300960 A1), hereinafter as Miyake.
Regarding claim 1, Miyake discloses a semiconductor device in Figs. 1-4: a substrate of a first conductivity type (substrate 12 having n-type) (see Fig. 1 and [0022]); an active region (contact regions 25) disposed in the substrate (see Figs. 1-2 and [0029]); and a termination region (an area where regions 20b locating) disposed in the substrate adjacent to the active region, the termination region including a junction termination extension (JTE) of a second conductivity type (one of region 20b having p type), the second conductivity type being opposite the first conductivity type (see Figs. 1-2 and [0023-0025]), the JTE having: a first depletion stopper region (one first region 21) disposed in an upper portion of the JTE (see Fig. 3 and [0027]); a second depletion stopper region (one third region 23) disposed in a lower portion of the JTE (see Fig. 3 and [0027]); and a high carrier mobility region (one second region 22) disposed between the first depletion stopper region and the second depletion stopper region (see Figs. 3-4 and [0027]), the high carrier mobility region having a constant doping region (a region of the second region 22 having constant doping density at Nb) extending over a range of depths of the high carrier mobility region in the substrate (see Fig. 4). 
Regarding claim 6, Miyake discloses the semiconductor device of claim 1, wherein: the substrate is a silicon carbide substrate (see [0022]); the first conductivity type is n-type; and the second conductivity type is p-type (see [0022] and [0025-0026]).
Regarding claim 7, Miyake discloses the semiconductor device of claim 1, wherein the JTE is a first JTE and the high carrier mobility region is a first high carrier mobility region (one of region 20b), the termination region further including: a second JTE of the second conductivity type (another region 20b) disposed in the substrate adjacent to the first JTE, the second JTE including: a third depletion stopper region (another region 21) disposed in an upper portion of the second JTE; a fourth depletion stopper region (another region 23) disposed in a lower portion of the second JTE; and a second high carrier mobility region (another region 22) disposed between the third depletion stopper region and the fourth depletion stopper region (see Figs. 1-3 and [0026-0027]).
Regarding claim 8, Miyake discloses the semiconductor device of claim 7, wherein: the first JTE extends from a surface of the substrate to a first depth in the substrate (one of region 20b extend to a first depth at the bottom of region 23) (see Fig. 3); and the second JTE extends from the surface of the substrate to a second depth in the substrate (another region 20b extend to a second depth at the bottom of region 22), the second depth being less than the first depth (the first depth of bottom of region 22 is less than the second depth of bottom of region 23) (see Fig. 3).
Regarding claim 9, Miyake discloses the semiconductor device of claim 7, wherein the first high carrier mobility region and the second high carrier mobility region are aligned along a common longitudinal axis (all regions 22 are aligned along the common longitudinal axis) (see Fig. 3).
Regarding claim 10, Miyake discloses the semiconductor device of claim 7, wherein: the first JTE includes a first dopant impurity dose (impurity concentration of region 21 of one of region 22b); and the second JTE includes a second dopant impurity dose (impurity concentration of region 23 of another region 22b), the second dopant impurity dose being less than the first dopant impurity dose (see Fig. 3). 
Regarding claim 14, Miyake discloses the semiconductor device of claim 7, wherein the active region includes at least one of: a power diode (diode 10 having wide band gap for high power) (see [0022]).
Regarding claim 15, Miyake discloses a semiconductor device in Figs. 1-4: a substrate of a first conductivity type (substrate 12 having n-type) (see Fig. 1 and [0022]); an active region (contact regions 25) disposed in the substrate (see Figs. 1-2 and [0029]); and a termination region (an area where regions 20b locating) disposed in the substrate adjacent to the active region, the termination region including a junction termination extension (JTE) of a second conductivity type (one of region 20b having p type), the second conductivity type being opposite the first conductivity type (see Figs. 1-2 and [0023-0025]), the JTE having: a first depletion stopper region (one first region 21) extending from a surface of the substrate to a first depth in the substrate (see Fig. 3 and [0027]); a high carrier mobility region (one second region 22) extending from the first depth in the substrate to a second depth being greater than the first depth in the substrate (see Figs. 3-4 and [0027]), the high carrier mobility region having a constant doping region (a region of the second region 22 having constant doping density at Nb) extending over a range of depths of the high carrier mobility region in the substrate (see Fig. 4); and a second depletion stopper region (one third region 23) extending from the second depth in the substrate to a third depth in the substrate, the third depth being greater than the second depth (see Fig. 3 and [0027]).
Regarding claim 17, Miyake discloses the semiconductor device of claim 15, wherein a difference between the second depth and the first depth is (measured by the thickness of region 22): greater than the first depth (greater than the thickness of region 21); and greater than a difference between the third depth and the second depth (greater than the thickness of region 23) (see Figs. 3-4).
Regarding claim 18, Miyake discloses a semiconductor device in Figs. 1-4: a substrate: a heavily-doped n-type silicon carbide substrate (region 28 having n-type) (see Fig. 1 and [0022], [0033]); and a lightly-doped n-type silicon carbide epitaxial layer (region 26) disposed on the heavily- doped n-type silicon carbide substrate (see [0033]); an active region (contact regions 25) disposed in a lightly-doped n-type silicon carbide epitaxial layer (see Figs. 1-2 and [0029]), the active region including at least one power diode (see [0022]); and a termination region (an area where regions 20b locating) disposed in the lightly-doped n-type silicon carbide epitaxial layer adjacent to the active region, the termination region including a p-type junction termination extension (JTE) (one of region 20b having p type) (see Figs. 1-2 and [0023-0025]), the JTE having: a first depletion stopper region (one first region 21) extending from a surface of the substrate to a first depth in the substrate (see Fig. 3 and [0027]); a high carrier mobility region (one second region 22) extending from the first depth in the substrate to a second depth being greater than the first depth in the substrate (see Figs. 3-4 and [0027]), the high carrier mobility region having a constant doping region (a region of the second region 22 having constant doping density at Nb) extending over a range of depths of the high carrier mobility region in the substrate (see Fig. 4); and a second depletion stopper region (one third region 23) extending from the second depth in the substrate to a third depth in the substrate, the third depth being greater than the second depth (see Fig. 3 and [0027]).
Regarding claim 19, Miyake discloses the semiconductor device of claim 18, wherein the p-type JTE at least partially surrounds the active region (see Figs. 1-3). 

      Allowable Subject Matter
Claims 2-5, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to disclose or suggest the claimed invention having: wherein: the first depletion stopper region has a first doping concentration; the second depletion stopper region has a second doping concentration; and the high carrier mobility region has a third doping concentration, the third doping concentration being less than the first doping concentration, and less than the second doping concentration as in claim 2; and wherein: the first depletion stopper region includes a first amount of dopant of the second conductivity type, the high carrier mobility region includes a second amount of dopant of the second conductivity type, the second amount of dopant being less than the first amount of dopant, and the second depletion stopper region includes a third amount of dopant of the second conductivity type, the third amount of dopant being greater than the second amount of dopant as recited in claim 16; and wherein: the first depletion stopper region includes a first amount of p-type dopant, the high carrier mobility region includes a second amount of p-type dopant, the second amount of dopant being at least one order of magnitude less than the first amount of dopant, and the second depletion stopper region includes a third amount of p-type dopant, the third amount of dopant being at least one order of magnitude greater than the second amount of dopant as recited in claim 20. Claims 3-5 depend on claim 2, and therefore also include said claimed limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CUONG B NGUYEN/Primary Examiner, Art Unit 2818